Citation Nr: 0403451	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  03-02 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as secondary to the service-connected diabetes 
mellitus.

2.  Entitlement to service connection for congestive heart 
failure, claimed as secondary to the service-connected 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from January 1966 to October 
1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 rating decision by the RO. 

The veteran testified at a video conference hearing before 
the undersigned Member of the Board in June 2003.


FINDINGS OF FACT

1.  The veteran has a diagnosis of hypertension which is at 
least as likely as not related to the service-connected 
diabetes mellitus.

2.  The veteran has a diagnosis of congestive heart failure 
which is at least as likely as not related to the service-
connected diabetes mellitus.  


CONCLUSIONS OF LAW

1.  Resolving all doubt in the veteran's favor, the veteran's 
hypertension is proximately due to, or the result of, the 
service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.304, 3.310(a) (2003).

2.  Resolving all doubt in the veteran's favor, the veteran's 
congestive heart failure is proximately due to, or the result 
of, the service-connected diabetes mellitus.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.304, 3.310(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that service connection is warranted for 
hypertension and for congestive heart failure, as secondary 
to the service-connected diabetes mellitus.

At the outset, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
 
To implement the provisions of the law, VA promulgated 
regulations published at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  The Act and implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 3.102 (2003).  
 
They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2003).  
 
In addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
 
In light of the favorable action taken hereinbelow, further 
discussion of VCAA is not necessary with respect to this 
case.  

Pertinent laws and regulations provide that service 
connection may be granted for disability resulting from 
disease or injury incurred in the line of duty or for 
aggravation of a pre-existing injury suffered, or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2003).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.310(a) (2003); Allen v. Brown, 7 Vet. App. 439 (1995).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

Historically, the Board notes that service connection for 
diabetes mellitus was granted pursuant to a September 2001 RO 
rating decision.

In March 2002, the veteran submitted a claim of service 
connection on a secondary basis for hypertension and 
congestive heart failure, asserting that these disabilities 
were complications associated with the service-connected 
diabetes mellitus.  

In support of his claim, the veteran submitted a December 
2001 memorandum from his private doctor.  The private doctor 
noted that the veteran was followed in his internal medicine 
office for dysmetabolic syndrome, which included problems 
with diabetes mellitus type II, hypertension, 
hyperlipoproteinemia, and resulted in congestive heart 
failure.  The doctor opined that the veteran's congestive 
heart failure was related to the diabetes and others as 
listed above.  

At a VA examination in August 2001, the examiner noted a 
diagnosis of diabetes mellitus with diabetic retinopathy, 
peripheral neuropathy, peripheral vascular disease, mild, and 
renal insufficiency.  

In July 2002, the veteran was afforded two additional VA 
examinations.  At the examination for evaluation of 
hypertension, the examiner indicated that the veteran had a 
diagnosis of systemic hypertension, currently stable and well 
controlled.  The examiner also noted that specific causes of 
primary hypertension were unknown; however, a genetic 
predisposition had been documented (about a twofold higher 
incidence in those with a close relative who is 
hypertensive).  The examiner then noted that there was a 
history of coronary artery disease and hypertension with his 
father.  Other factors which increased the incidence included 
obesity which was chronically present in the veteran.  With 
the onset of diabetes and hypertension in approximately the 
same time frame, the examiner opined that it was not likely 
that the diabetes actually created or caused the 
hypertension; however, hypertension was seen as a significant 
risk with diabetes and specifically in the veteran's case as 
he had chronic renal insufficiency which was likely related 
to chronic diabetes and hypertension and that also would 
cause more problems with control of the blood pressure.  

At the other July 2002 VA examination (for examination of the 
heart), the examiner noted a diagnosis of hypertensive 
cardiovascular disease with diastolic heart failure.  The 
examiner indicated that this disease was primarily related to 
positive family history of heart disease, male gender, 
hyperlipoproteinemia, obesity, chronic hypertension, and 
diabetes mellitus.  The examiner further concluded that 
diabetics did have an increased risk to develop congestive 
heart failure and myocardial dysfunction in the absence of 
vessel disease.  

In an August 2002 rating decision, the RO granted service 
connection on a secondary basis for peripheral neuropathy of 
the lower and upper extremities, and for renal insufficiency.  
The RO denied service connection for congestive heart failure 
and hypertension.  The veteran timely appealed the denial of 
service connection for congestive heart failure and for 
hypertension.  

At the video-conference hearing at the RO before the 
undersigned Veterans Law Judge in June 2003, the veteran's 
representative indicated that the examiner's opinions in the 
July 2003 VA examinations appeared to relate the congestive 
heart failure and the hypertension to the veteran's service-
connected diabetes.  The representative therefore did not go 
through a whole line of questioning, because he believed that 
the record spoke for itself.  The representative noted that 
although the examining physician's statements did not relate 
the hypertension directly to the diabetes, the examiner did 
relate it to the renal insufficiency which was service-
connected secondary to the diabetes mellitus.

In this case there is a service-connected disease: diabetes 
mellitus.  The next issue is whether there is disability that 
is due to the service-connected disease.  The RO has already 
established that the veteran has peripheral neuropathy and 
renal insufficiency secondary to the diabetes mellitus.  

With regard to the hypertension and the congestive heart 
failure, VA examiners in July 2002, as well as a private 
doctor in December 2001 have established that there are 
current diagnoses of congestive heart failure and 
hypertension, and that these diagnoses are at least as likely 
as not related to the service-connected diseases.  

Based on its review of the entire record, including VA and 
private physician opinions, the Board finds that the evidence 
is in relative equipoise in this case in showing that it is 
as least as likely as not that the veteran has current 
congestive heart failure and hypertension secondary to the 
service-connected diabetes mellitus.

In light of the foregoing, and by extending the benefit of 
the doubt to the veteran, the Board concludes that service 
connection is warranted for congestive heart failure and 
hypertension, as secondary to the service-connected diabetes 
mellitus.  38 U.S.C.A.. §§ 1110, 5107(b) (West 2002); 38 
C.F.R. § 3.303, 3.310 (2003).  


ORDER

Service connection for hypertension as secondary to service-
connected diabetes mellitus is granted.

Service connection for congestive heart failure as secondary 
to service-connected diabetes mellitus is granted.


	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did `this in 
your case, then a "Remand" section follows the "Order."  However, you 
cannot appeal an issue remanded to the local VA office because a remand is 
not a final decision. The advice below on how to appeal a claim applies 
only to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



